Bv the Court.*
—We think the construction of section 12 of the act by the court below was correct.
The liability of the trustees by that section is of the nature of a penalty or punishment for the omission of a duty.
The section was probably worded without reference to the fact that there would be or might be a change of trustees.
The liability attaches to the individuals who may change, and not the office, which does not change.
We think that the section should be construed as though the words “ during their continuance in office ” had been added to the end of the sentence.
It may be said that these words are impliedly added.
The judgment below should be affirmed, with costs.

 Present, Clerke, P. J., Sutherland and Ingraham, JJ.